GODCHAUX, J.
Defendant is appellant from a judgment based upon a jury verdict against it for the sum of $200 found in favor of plaintiff for personal injuries suffered by her while in the discharge of the duties of her employment in defendant’s factory, where schnimp are first boiled and then packed and canned. Plaintiff was having the- sehrimp she had shelled weighed in the “weighing department,” which is separated from the '“•boiling department” by a partition or screen, when *368the boiling water in one of the vats, wherein the schrimp are boiled in the latter department, overflowed and spread into and over the floor of the weighing department and resulted in the plaintiff suffering the injury from the scalds of which she complains. The water was heated by means of steam coils at the bottom of the vat, the supply of steam being regulated by a globe valve, Which, on the present occasion, failed to work properly and could not be shut off and resulted in the water becoming superheated to the degree of causing it to boil over the sides: of the vat as stated. The failure of the valve was due fe the fact that the threads of the valve stem had “stripped” so' that the valve seat could not be tightly screwed down land closed; and defendant claims that the “stripping” was due to an inherent defect, not discoverable by ordinary inspection, in the material of this valve, which was of standard make' and recently purchased from reputable parties and which if had inspected properly a week before the aeeident. Such is the case made out by defendant’s witnesses.
On the other hand the several experts of plaintiff, who critically examined the valve when it was produced in open court, declared that its condition indicated with certainty that the stripping of the threads was and could have been caused, not by defective material, but solely through an unusual abnormal force or pressure having been improperly applied to the valve stem and its threads in the careless handling thereof by the employees in charge.
Moreover plaintiff has shown that the safety of the employees was made to depend wholly upon the constant efficiency of this valve and that defendant had failed to equip the tank with lamy emergency devices, such as overflow pipes, or apron troughs, extra steam valves, which could have been installed at a nominal cost and *369tlie failure of the valve to perform its functions.
May 15, 1911.
It is evident from the foregoing that the jury, land the lower court which affirmed its verdict, credited the testimony of plaintiff’s witnesses and refused to believe the statements of defendant’s witnesses; and this court after critical examination of the record is unable to pronounce their conclusions erroneous.
The plaintiff has prayed in this court for an increase of the judgment, but our examination of the somewhat meagre testimony in the record as to the extent of the injuries suffered -satisfies us that the amount -allowed does substantial justice between the parties.-
It is, accordingly, ordered that the judgment appealed from be affirmed.